Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-8, 10-18, and 20-34 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Lim (US Patent Number 4,352,883) teaches a process for encapsulating living cells, the process including the step of forming a shell surrounding a gum-nutrient-tissue core (col. 2, lines 52-58). Lim teaches to form a core material (step a) by teaching the formation of a core material such as living tissue, individual cells, hormones, enzymes or antibodies is encapsulated in a semipermeable membrane that is permeable to small molecules for contact with the core material but is impermeable to potentially deleterious large molecules (abstract). Lim also teaches to form a capsule material and encapsulate the core with the capsule material (step b and c) by teaching to encapsulate the core material such as living tissue, or biologically active materials in a semipermeable membrane, that involves suspending the tissue to be encapsulated in a physiologically compatible medium containing a water-soluble substance that can be made insoluble in water, that is gelled, to provide a temporary protective environment for the tissue (core material) (column 2, lines 10-18). Lim further teaches to expose the capsule to at least one bio-activating agent (step e) by teaching that the capsules are exposed to proteolytic enzymes (proteins or polypeptide cross-linkers, e.g., polylysine, and polyethyleneimine) in vivo, resulting in destruction of the membrane (column 3, lines 14-18; and column 4, lines 9-16).

Anderson (US Patent Application Publication Number 2012/0213708 A1) teaches in a biocompatible hydrogel encapsulation of mammalian cell and polymeric particles loaded with anti-inflammatory drug encapsulation process (abstract). Anderson also teaches an embodiment, where, the compositions are fabricated into a macro-device (para. [0019]). For example, cells encapsulated in hydro gel are coated onto a surface, such as a planar surface. Anderson further teaches to form the microcapsules containing cells are adhered to tissue of a subject using a biocompatible adhesive, and in another embodiments, microcapsules containing cells are coated onto a medical device suitable for implantation (para. [0019]). 

Additionally, Tornoe (US Patent Application Publication Number 2008/0286323 A1) teaches in an encapsulated human cell line used in therapy (treatments) (para. [0002]), where bonded fiber structures are used for cell implantation (para. [0203]). Biodegradable polymers include those comprised of poly(lactic acid) PLA, poly(lactic-co-glycolic acid) PLGA, and poly(glycolic acid) PGA and their equivalents. Foam scaffolds (equivalent to fiber structures) have been used to provide surfaces onto which transplanted cells may adhere (para. [0203]).

However, as the Applicant argues persuasively that while Tornoe does appear to discuss the capsule being made of a biocompatible material, it is cell-supporting scaffolding that is made of bonded fiber structures or foam scaffolds, and not just the capsule. The Applicant further persuasively argues that in contrast, the fibers claimed in the present application are short in length (explicitly nano-fibres in claim 34) and serve primarily as viscosity modifiers that prevent the capsule from disintegrating by modifying the viscosity thereof, such that the capsules are able to hold the cores and also release them when in the culture environment.

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claims 1 and 34, especially with the combination of the following limitation:
	
“wherein lengths and sizes of the fibrous component are maintained within a predetermined range, and
wherein the predetermined range is selected to achieve a desired capsule viscosity.” for claim 1; 
and -
	
“wherein the fibrous component comprises cryomilled bioactive nano fibres, and
wherein at least one of the cryomilled bioactive nano fibres resides entirely within the capsule material.” for claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742